Citation Nr: 9919655
Decision Date: 07/19/99	Archive Date: 09/09/99

DOCKET NO. 94-37 540               DATE JUL 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUE

Entitlement to an increased evaluation for paralysis of the right
hand, currently evaluated as 50 percent disabling.

ATTORNEY FOR THE BOARD 

M. Miyake, Associate Counsel 

INTRODUCTION

The veteran had active military service from May to June 1976. He
is unrepresented in his current appeal.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1991 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) Hartford, Connecticut
which granted the veteran's claim of entitlement to an increased
evaluation for service-connected paralysis of the right hand
(major), from a 20 percent disability evaluation to a 50 percent
disability evaluation. The veteran was notified of the RO's
decision in January 1992.

The Board notes that in his July 1992 substantive appeal, the
veteran requested a hearing before a traveling Member of the Board.
The veteran's requested hearing was scheduled for March 1, 1996.
The record indicates that the veteran telephoned the RO in February
1996, to request the cancellation of the scheduled hearing because
of a schedule conflict. The requested hearing before a Member of
the Board was rescheduled for September 18, 1997. Notification of
the scheduled hearing was sent to the veteran in a letter dated
September 3, 1997. The record indicates that the veteran failed to
report for the scheduled hearing. The case was previously before
the Board in December 1997 and was remanded to the RO for
additional evidentiary development. Following compliance with the
Board's directives on Remand, the RO has continued the denial of
the veteran's claim. The record further indicates that in a letter
dated in September 1998, the veteran requested a hearing before the
RO, which the RO scheduled for February 11, 1999. The record
indicates that the veteran subsequently canceled his request and
asked that the Board make a decision on the basis of the evidence
already obtained.

2 -

FINDING OF FACT

The veteran's paralysis of the right hand is manifested by atrophy
of both thenar and hypothenar muscles, claw hand deformity,
limitation of motion with ability to approximate the thumb to all
fingers without problems except to the fifth finger where it was
accomplished with was some difficulty, loss of strength, weak grip,
and deteriorating right hand function with complete paralysis not
shown.

CONCLUSION OF LAW

An increased rating for paralysis of the right hand (major) is not
warranted. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.10,
4.27, 4.40, 4.45, 4.59, 4.120, 4.124(a), Diagnostic Code 8512
(1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Factual Background

The veteran's separation examination, dated in June 1976, includes
a diagnosis of muscle paralysis of the right hand under the summary
of defects and diagnoses. It was noted that he was not qualified
for retention. By rating decision in November 1976, service
connection was established and a 20 percent evaluation was assigned
under Diagnostic Code 8512 for mild, incomplete paralysis of the
lower radicular group.

At a VA neurological examination in January 1977, the veteran gave
a six-month history of weakness in the right hand. It was noted
that the veteran was right handed. Neurological examination was
entirely normal except for the right upper extremity. There was
clear atrophy of both thenar and hypothenar muscles. The

3 -

maximum circumference of the right forearm was one centimeter (cm)
less than the left one (29 and 28 cm, respectively). The right
finger jerk was unobtainable, but the pronator was symmetrical to
the left side. The veteran had excellent position sensation at the
proximal interphalangeal (PIP) joint of all five digits on the
right, and his graphesthesia on both the dorsum and palmar surfaces
of the right hand was as good as on the left. There was some
variable and subjective diminution of pin[prick] sensibility in all
parts of the right hand and forearm. The impression was multiple
right upper extremity neuropathies or radiculopathies of unknown
cause.

A private treatment report, dated in February 199 1, indicates that
the veteran reported experiencing weakness with impaired dexterity
of the right hand with difficulty in writing and buttoning buttons
for the past five months. The veteran denied pain and preceding
injury, but noted that he had been experiencing numbness in the
ulnar aspect of the right hand. Examination revealed severe wasting
and weakness of the intrinsic muscles, with clawing of the four
fingers and diminished pinprick appreciation in the ulnar nerve
dermatome of the right hand. The physician noted that
electrodiagnostic examination was compatible with right median and
ulnar nerve involvement.

A private treatment report, dated in August 1991, indicates that it
had almost been a year since the veteran had developed wasting and
weakness with impaired function and numbness in the right hand. The
physician noted that a February 1991 electromyographic (EMG) study
revealed mild median and ulnar nerve involvement. Examination
revealed no noticeable interval changes as to the motor and sensory
function of the right upper extremity, including the hand. The
physician noted that a repeat electrodiagnostic examination
revealed abnormality compatible with right median and ulnar nerve
involvement in the right forearm, and that it was believed to be
ischemic axonal degeneration rather than indicative of entrapment
syndrome.

At a November 1991 VA orthopedic examination, the veteran reported
that he had had weakness of the right upper extremity during an
obstacle course shortly after induction into the service. The
veteran reported that he currently worked as a mail

4 - 

handler and found that he developed cramping and weakness of the
right upper extremity with weather changes. Physical examination
revealed evidence of atrophy of the right upper extremity. There
was significant intrinsic atrophy noted in the right hand. Grip
strength was weak. Motor function to radial nerve testing was
approximately 4+/5 including extension of the thumb and index
finger. Right wrist dorsiflexion was 4+ strength. Median nerve
function showed 4+ strength, although ulnar nerve function was
varied. Palmar adductors showed evidence of significant weakness
and the veteran could not cross his fingers. The dorsal abductors
(intrinsic musculature) showed 4- motor strength. There was mild
clawing, and flexion contracture (approximately 10 degrees), of the
distal interphalangeal (DIP) joint and PIP joints of the ring and
small fingers. There was a five-degree flexion contracture of the
metaphalangeal joint of both small and ring fingers; therefore, he
lacked full extension of these fingers, although flexion was fully
normal. Pronation and supination motor strength was normal. The
examiner opined that the diagnosis, in the absence of results of
formal testing, was ulnar nerve neuropathy, right upper extremity,
with loss of intrinsic musculature of the right hand, and evidence
of mild clawing of the ring and small fingers of the right dominant
extremity.

By rating action in December 1991, the evaluation of the veteran's
disability was increased from 20 to 50 percent.

The veteran was scheduled for VA examination in July 1997 and
failed to report. In December 1997, the Board remanded the
veteran's claim for VA examinations and to obtain additional
private medical evidence. Pursuant to that, the veteran was
requested to submit a specific release of information form for
records from Bridgeport Hospital. The veteran provided some
releases, but not the one from Bridgeport. (This was noted in the
Supplemental Statement of the Case provided to him in January 1999.
In February 1999 the veteran asked that the Board decide the case
on the basis of the evidence of record.)

5 - 

At a July 1998 VA neurological examination, the veteran reported
becoming aware of right-hand weakness during service, when it
became difficult for him to hold on to things such as bars on the
obstacle course. It was noted that some numbness was also
appreciated. It was also noted that, in 1991, the veteran had had
EMG studies and was found to have had neuropathic changes on nerve
conduction and on needle electromode examination involving both the
median and ulnar nerves. The veteran reported that he had had some
worsening and more symptoms of numbness along the ulnar border of
the hand and persistent numbness along the radial border. Cranial
nerve examination was unremarkable. Inspection of the veteran's
upper extremities revealed no weakness. There was perhaps some hint
of slightly different bulk on the right forearm compared to the
left, but detailed manual muscle examination revealed weakness
limited to the intrinsic hand muscles, including the interossei,
abductor pollicis brevis, and opponens pollicis muscles. There was
marked hypesthesia in median distribution of the right hand. It was
noted that the veteran did notice a difference in sensation along
the border on the right as compared to the left. No reflexes could
be elicited in the upper right extremity. The diagnosis was that
the veteran had weakness, wasting, and some sensory disturbance in
median and ulnar distributions. The examiner opined that the
veteran also had loss of reflexes involving triceps, biceps, and
brachioradialis that put a lesion more proximally. The examiner
suspected that the veteran had a brachial plexitis secondary to
immunizations during basic training and he had residuals of this
plexus abnormality. The examiner could not assess whether there had
been some progression or worsening of this condition. The examiner
provided the August 1998 EMG results and noted that there was
electrodiagnostic evidence for right median and ulnar neuropathies
at the wrist.

At a July 1998 VA examination of the hands, thumb, and fingers, the
veteran complained that his right hand function was progressively
worse and that his right hand function would soon be totally lost.
The examiner noted that the veteran was right handed. The veteran
reported that he could not hold things too long because of the lack
of endurance and weakness. He claimed increasing loss of motor
skills

6 -

with the right hand because of the muscle weakness, loss of
endurance, and easy fatigability of the right hand muscles. He
reported that there was also weakness, numbness, and stiffness in
the joints with muscle cramps in the fingers and hands. He noted
that in cold weather, he had to wait longer before he could use his
right hand functionally, such as writing. He complained of loss of
grip, power, and endurance such that he could not hold things for
a significant amount of time. He noted that he had been using his
left hand more than before because of his right hand deteriorating
functions. Physical examination of the right hand revealed that
there was claw hand deformity on the right hand with atrophy of the
interosseous muscles especially on the first dorsal interosseous
space. There was severe wasting of the hypothenar and thenar
muscles on inspection. Claw hand deformity showed hyperextension of
the third, fourth, and fifth metacarpal phalangeal joint and
flexion contractures and PIP and DIP joints. The veteran could
approximate his thumb to all fingers without problems, except to
the fifth finger. It was noted that there was some difficulty but
that the veteran was still able to approximate it to the fifth
finger. The tips of the fingers could be approximated to the median
transverse fold of the palm. Overall, the veteran's right hand grip
was weak. Abduction and adduction of the index, middle, ring, and
little finger weakness was 3+/5. There was weakness of the flexor
digitorum profundus to median distribution, which applied to the
index and middle finger. There was also 3+ weakness of the thumb
opposition and thumb adduction and thumb abduction on the right
hand side. There was also 3+ weakness of the extension of the
distal phalanx of the right thumb. Extension of the proximal
phalanx of the thumb was 4/5 in weakness. Range of motion and
strength of the wrist was within normal limits. There was decreased
pinprick sensation on the right entire hand as compared to the
left, which included distribution area of the radial, median, and
ulnar nerve on the right hand. Finger range of motion showed middle
finger PIP joint was 20 degrees of flexion contracture, ring finger
showed PIP flexion contracture was 10 degrees, DIP flexion
contracture was 5 degrees. The little finger showed PIP flexion
contracture to 10 degrees. There was also 14 degrees metacarpal
phalangeal joint flexion contracture of the right thumb.

-7- 

The July 1998 VA examination diagnosis was that the veteran had
severe hand functional deficit because of the documented median and
ulnar nerve neuropathy axonal degeneration type as recorded in
electrodiagnostic studies in 1991. The examiner opined that during
the interval of the electrodiagnostic tests from February to August
[1991], there was no significant change in motor unit recruitment
patterns indicating that the veteran's reinnervation processes had
almost ended. The examiner opined that clinically, the veteran had
functional deterioration on the right hand, and noted that this
examination revealed neuropathy of the right hand involving median,
ulnar, and radial nerves. When compared to previous compensation
examinations in 1991, the examiner opined that the veteran's
physical examination findings showed significant deterioration of
the functions mentioned above. The examiner further opined that the
veteran was severely disabled because of the deteriorating right-
hand function. It was the examiner's opinion that it was not
expected that the veteran's right-hand function would improve, but
that it would gradually deteriorate.

II. Analysis

The veteran's claim for an increased rating for paralysis of the
right hand (major) is well grounded, meaning plausible. 38 U.S.C.A.
5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The file
shows that relevant facts have been developed to the extent
possible, and there is no further VA duty to assist the veteran
with his claim. Id. While the veteran failed to provide the
specific release form to obtain treatment records from Bridgeport
hospital, he did report for the examinations requested in the
Board's remand and we find that the available evidence is
sufficient to adequately evaluate the veteran's claim.

Disability evaluations for service-connected conditions are
determined by the application of a schedule of ratings that is
based, as far as can practicably be determined, on the average
impairment of earning capacity. 38 U.S.C.A. 1155

8 - 

(West 1991); 38 C.F.R. 4.1 (1998). Each service-connected
disability is rated on the basis of specific criteria identified by
diagnostic codes. 38 C.F.R. 4.27.

When rating the veteran's service-connected disability, the entire
medical history must be borne in mind. Schafrath v. Derwinski, 1
Vet. App. 5 89 (1991). However, it is the more recent evidence that
is of primary concern, since such evidence provides the most
accurate picture of the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, the
Board considers the medical evidence of record. The medical
findings are then compared to the criteria set forth in the VA's
Schedule for Rating Disabilities. An evaluation of the level of
disability present must include consideration of the functional
impairment of the veteran's ability to engage in ordinary
activities, including employment, and the effect of pain on the
functional abilities. 38 C.F.R. 4.10, 4.40, 4.45, 4.59.

Under the criteria for Diagnostic Code 8512, a 50 percent
disability evaluation is warranted where the evidence shows severe
incomplete paralysis of the lower radicular group of the major
hand. 38 C.F.R. 4.124a, Code 8512. A 70 percent evaluation is
warranted where the evidence shows complete paralysis of the lower
radicular group, with all intrinsic muscles of the hand and some or
all of the flexors of the wrist and the fingers paralyzed, with
substantial loss of use of the hand. Id.

Under the criteria for Code 8515, a 50 percent evaluation is
assigned for severe incomplete paralysis of the median nerve group
of the major hand. 38 C.F.R. 4.124a; Code 8515. A 70 percent
evaluation is assigned for complete paralysis of the median nerve;
the hand inclined to the ulnar side, the index and middle fingers
more extended than normally, considerable atrophy of the muscles of
the thenar eminence, the thumb in the plane of the hand (ape hand);
pronation incomplete and defective, absence of flexion of index
finger and feeble flexion of middle finger, cannot make a fist,
index and middle fingers remain extended; cannot flex distal
phalanx of thumb, defective opposition and abduction of the thumb
at right angles to palm; flexion of wrist weakened; pain with
trophic disturbances. Id.

- 9 - 

Under the criteria for Code 8516, a 40 percent evaluation is
assigned for incomplete severe paralysis of the ulnar nerve of the
major hand. 38 C.F.R. 4.124a; Code 8516. A 60 percent evaluation is
assigned for complete paralysis of the ulnar nerve group; the
"griffin claw" deformity, due to flexor contraction of ring and
little fingers, atrophy very marked in dorsal interspace and thenar
and hypothenar eminences; loss of extension of ring and little
fingers, can not spread fingers (or reverse), cannot adduct the
thumb; flexion of wrist weakened. Id.

The note preceding the Diagnostic Codes referable to diseases of
the peripheral nerves indicates that "the term 'incomplete
paralysis' with this and other peripheral nerve injuries, indicates
a degree of lost or impaired function substantially less than the
type pictured for complete paralysis given with each nerve, whether
due to varied level of the nerve lesion or to partial regeneration.
When the involvement is wholly sensory, the rating should be for
the mild, or at most, the moderate degree."

In rating peripheral nerve injuries and their residuals, attention
should be given to the site and character of the injury, the
relative impairment in motor function, trophic changes, or sensory
disturbances. 38 C.F.R. 4.120.

The Board finds that the veteran's service-connected right hand
(major) disability has been appropriately evaluated as 50 percent
disabling under the provisions of 38 C.F.R. 4.124a, Code 8512. The
medical evidence of record reveals that the veteran is right
handed. As such, he is rated for a disability of the major hand.
Despite the veteran's contentions to the contrary, a review of the
record indicates that an increased rating is not warranted under
Code 8512, because the most recent medical evidence does not show
that the veteran has complete paralysis of right hand. Here, the
paralysis of the veteran's right hand may be considered severe in
light of his complaints of increasingly limited motion and
deteriorating function of the right hand, as supported by the most
recent VA medical evidence of decreased movement of the hand,
atrophy of hand, claw hand deformity, deteriorating right hand
function, and median and ulnar nerve neuropathy. The Board notes
that although the July 1998 VA examiner indicated that the veteran
was severely

10 - 

disabled due to the deteriorating right hand function, the veteran
did have hand movement. Although the examiner opined that it was
not expected that the veteran's right hand function would improve
and that it would gradually deteriorate, the medical evidence does
not show that right hand impairment is so severely disabling as to
result in complete paralysis. Accordingly, while the currently
assigned 50 percent rating is warranted for severe disability, an
increased 70 percent evaluation is not supported for the veteran's
right hand disability as the remaining function, as demonstrated by
the objective finding on examination noted above, exceed what is
required for a finding of complete right hand paralysis with
substantial loss of use of the hand.

The Board has also considered the criteria for Codes 8515 and 8516.
As noted above, the medical evidence demonstrates that the veteran
has severe hand functional deficit because of the documented median
and ulnar nerve neuropathy. He also has atrophy of the thenar and
hypothenar muscles, weakness of the right hand muscles, and a claw
hand deformity. Although the veteran's right hand disability is
severe, he still has right hand movement and is able to use his
right hand functionally for writing, although it takes longer in
cold weather. On examination he could approximate his thumb to all
fingers without problems, except to the fifth finger. It was noted
that there was some difficulty, but that he was still able to
approximate it to the fifth finger. He was also able approximate
the tips of his fingers to the median transverse fold of the palm.
His right hand grip was described as weak, but it was present.
Weakness in abduction and adduction of the index, middle, ring, and
little fingers was described as 3+/5 and range of motion and
strength of the wrist was described as within normal limits.
Accordingly, his right hand disability does not rise to the level
of complete paralysis of either the median or ulnar to warrant a 70
percent disability evaluation under either Code. 

As the preponderance of the evidence is against the claim, the
benefit-of-the-doubt doctrine does not apply; the claim for an
increased rating must therefore be denied. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

An increased rating for paralysis of the right hand is denied.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

12 -

